The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: Must a person otherwise qualified to be an applicant for Certified Public Accountant under 59 Ohio St. 15.1 [59-15.1] et seq. (1971), be 21 years of age before being permitted to make application under 59 Ohio St. 15.10 [59-15.10] (1971), or is it sufficient that such person obtain the requisite age of 21 by the time the person is declared to have successfully passed the required examination? The statutes regulating the Certified Public Accountants are found at 59 Ohio St. 15.1 [59-15.1] et seq. (1971). 59 Ohio St. 15.8 [59-15.8] which sets forth the qualifications for applicants contains the following provisions: " — Hereafter, every applicant for the certificate of Certified Public Accountant or license of Public Accountant must be a citizen of the United States, must have attained the age of twenty-one (21) years, must be of good moral character, must have been a resident of this State for one (1) year immediately prior to making application and must meet the requirement of education and experience as hereinafter provided :" The statutory language states that an applicant for certification as a C.P.A. must have attained the age of 21 years.  The statutory provisions further provide at 59 Ohio St. 15.10 [59-15.10] (1971) that the Board will hold an examination of applicants for licensing at certain specified times. Thus, a plain reading of the statutes requires that one who is seeking to take the examination must be an applicant, and as such, must have attained the age of 21 years. Where the intent of the Legislature is clearly expressed in a statute, there is no room for further construction. Johnson v. Ward, Okl., 541 P.2d 182 (1975).  It is, therefore, the official opinion of the Attorney General that a person making application for certification under 59 Ohio St. 15.10 [59-15.10] (1971) must have attained the age of 21. (KAY HARLEY JACOBS) (ksg)